DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 19, 2022, has been entered.
Claims 1, 8, 10-11, 15, and 20 are amended; claim 9 is canceled; claims 23-25 are new.
Applicant contends that the cited prior art fails to disclose the amendments to each of independent claims 1, 11, and 20 – namely, the feature of a lamp “sealed from an inside of the body via the transparent tube.” Haneda’s tubes (30), for example, comprise apertures (32) to permit the flow of gas (p. 8).
In response, the examiner accepts this characterization and has withdrawn the previous rejections. In view of further search, however, new art has been applied below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over de Waard et al., US 6,207,936, in view of Timans, US 2005/0098552, and Anwar et al., US 2008/0118236.
Claims 1, 10: de Waard provides a chamber comprising (Fig. 1):
A susceptor (24) positioned within a body (7, 14-31);
A first set of heating devices (34, 40) positioned in an upper portion above the susceptor, whereby:
Each device has a heating element extending in a first direction (7, 39-43);
A second set of heating devices (32, 36, 38) positioned in a lower portion below the susceptor;
Each device has a heating element extending in a second direction (7, 44-49);
Wherein each heating element is sealed from an inside of the reaction chamber body (30).
Although de Waard provides a sealed reaction chamber (30) whose upper and lower quartz surfaces may be taken as transparent upper and lower boundary plates, respectively, the reference is silent regarding the aspect of another body that encloses the heating elements (7, 14-17). Timans, however, discloses a reaction chamber for wafer heating that, like de Waard, disposes heating elements (24) above and below a reaction chamber sealed by a glass material (32) [0042, 0052]. Yet in addition, Timans provides a chamber body which encapsulates the heating elements (Fig. 2). It would have been obvious to enclose de Waard’s heating elements within a structural body to protect these features from an exterior environment.
Lastly, it is unclear if the termini of de Waard’s heating elements are “exposed to ambient environment,” since the reference is silent regarding the feature of a body, as noted above. In supplementation, Anwar describes a heating device (120) inserted within a chamber (212) to apply thermal treatment to a substrate disposed on a susceptor ([0045]; Fig. 2). As shown by Figure 6A, the heating device comprises a lamp (604) disposed in a transparent quartz tube (602) which seals the lamp from the processing environment (220) [0065]. Further, the end of the lamp is positioned in ambient environment to permit facile replacement without exposing the chamber’s interior volume (220) to atmosphere [0071]. It would have been obvious to provide de Waard’s heating elements with a sealed tube having an end exposed to atmosphere to enable the efficient exchange of heating elements.
Claim 2: As delineated by Figure 1, de Waard’s first and second heating devices are oriented orthogonally.
Claims 3, 5: It is the position of the Office that the contemplation of both orthogonal and parallel orientations would be within the imaginative scope of one of ordinary skill. As such, the embodiments are obvious over the other. 
Claim 4: As shown by Figure 1 of de Waard, the body includes an inlet and outlet, whereby these portions may be broadly considered “manifolds.”
Claim 6: The first heating devices (34, 40) of de Waard are parallel to the flow path (28) (Fig. 1).
Claim 11: The rejection of claims 1 and 9, above, substantially addresses these limitations. In addition, the upper surface of de Waard’s reaction chamber (30) may be taken as the claimed “boundary plate.”
Claim 12: The boundary plate comprises quartz, an optically transparent material (7, 14-17).
Claim 19: Anwar provides coolant channels (224) formed in the chamber body (Fig. 5; [0054]).  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over de Waard in view of Timans and Anwar, and in further view of Akiyama et al., US 2015/0017813, and Boas et al., US 6,803,546.
de Waard is silent regarding the feature of a liner. Akiyama, though, attests that a liner is effective for preventing the adhesion of deposits on the chamber wall, and disposes a quartz liner (39) about the upper and lower surfaces accordingly. Boas, drawn to a heating chamber like de Waard’s, proposes the use of a reflective surface (22) on the lower chamber wall to redirect thermal energy toward the substrate (2, 32-37). As de Waard shares both of these desiderata, it would have been obvious to integrate a reflective liner on the upper and lower surfaces of the chamber body to direct energy toward the substrate and obviate surface contamination. (By rendering the liner reflective, its emissivity value will be lower than the claimed threshold of 0.7.)
Claims 14-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over de Waard in view of Timans and Anwar, and in further view of Kim et al., US 2015/0279630.
Claims 14-17, 24: de Waard does not teach a rotatable body. Remedying the deficiency is Kim, who disposes a rotatable body (643) about each heating device (650) within a thermal processing chamber (Fig. 8; [0066, 0068]). The purpose of the body is to strategically direct the light emitted by the heating device – to facilitate this objective, Kim permits the rotation of these bodies [0071]. In addition, the interior of the body, i.e., the “first side,” may have its reflective capacity enhanced in relation to the body’s exterior, i.e., the “second side” [0069]. In this way, the emissivity of the first side will be less than the second side, as the claim requires. Lastly, the shape of the member is a matter which can be resolved by the applicant of ordinary skill, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966). It would have been obvious to the skilled artisan to incorporate a rotatable body in accordance with Kim’s paradigm to direct the heating device’s thermal emission toward a specific target region, e.g., a substrate.
Claim 22: Kim’s rotatable body, itself, imbues “thermal control.” Whether or not said body executes thermal control as a “channel” is not a patentable distinction, as a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over de Waard in view of Timans and Anwar, and in further view of Gross et al., US 2014/0070689
The rejections of claims 1 and 11, above, substantially address these limitations. The prior art, though, is silent regarding the matter of a coolant source “in fluid communication with” the heating devices. In supplementation, Gross avails a heating device comprising a lamp (5) disposed within a transparent tube (41) for the purpose of substrate heating ([0034]; Fig. 2). To regulate the heat of the lamps, Gross selectively supplies a coolant through the tube via an open end [0035]. It would have been obvious to supply a coolant gas within the tube of the heating device to achieve the predictable result of controlling the temperature of the lamp array.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over de Waard in view of Timans, Anwar, and Gross, and in further view of Kim.
The rejection of claim 20, above, demonstrates the obviousness of supplying a coolant through the transparent tube of the prior art. The rejection of claim 14, above, demonstrates the obviousness of integrating a rotatable body. One of ordinary skill would apprehend the need to structure said bodies to allow the passage of fluid through the full length of the tube, less it become occluded and inoperable. The portions of the rotatable body which permit the passage of fluid around its structure may be deemed a “thermal control channel.” It would have been obvious to form thermal control channels within Kim’s rotatable bodies to achieve the predictable result of passing the coolant through the tube.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Haneda, JP 2019-027623, whereby machine translation has been relied upon. Haneda describes a heating chamber (10) comprising a series of heating elements (20) disposed above and below a substrate (9) (Fig. 2). In addition, the proximal ends (21) of the heating elements are exposed to an external, ambient environment via an insertion hole (120) formed in a body [0046].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716